Title: Thomas Jefferson to Patrick Gibson, 16 August 1814
From: Jefferson, Thomas
To: Gibson, Patrick


          Dear Sir  Monticello Aug. 16. 14.
          In my letter of yesterday by mr Johnson, I mentioned that I would write to you more specially on the subject of the remittance
			 to Philadelphia; I find that my different accounts there for books and newspapers amount nearly
			 to 150.D. which sum I will therefore ask the favor of you to remit to mr Nicholas G. Dufief bookseller Philadelphia, on my account. I write to him now as to the disposal of it.
			 I inclose the note for the bank as mentioned in my letter of yesterday.
			 the box of books spoken of in a former letter came to hand yesterday. Accept assurances of esteem & respect.
          Th:
            Jefferson
        